Exhibit 10.1
EXECUTION COPY
IN THE CHANCERY COURT FOR
SULLIVAN COUNTY AT BRISTOL, TENNESSEE

     
IN RE: KING PHARMACEUTICALS, INC.
   
DERIVATIVE LITIGATION
  Lead Case No. BOO19077(M)
 
   
This document relates to:
  (Derivative Action)
ALL ACTIONS
   

STIPULATION OF SETTLEMENT

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
TABLE OF CONTENTS

                      Page  
I.
  THE LITIGATION     1  
 
           
II.
  CLAIMS OF THE REPRESENTATIVE PLAINTIFFS AND BENEFITS OF SETTLEMENT     2  
 
           
III.
  DEFENDANTS’ DENIALS OF WRONGDOING AND LIABILITY     2  
 
           
IV.
  POSITION OF KING PHARMACEUTICALS, INC. REGARDING THE SETTLEMENT     3  
 
           
V.
  TERMS OF STIPULATION AND AGREEMENT OF SETTLEMENT     3  
 
           
 
  A. Definitions     3  
 
           
 
  B. Terms of the Settlement     7  
 
           
 
  C. Stay of Proceedings, Preliminary Approval of Settlement, Notice Order,
Final Approval Hearing, and Final Approval of Settlement     9  
 
           
 
  D. Award of Attorneys’ Fees and Expenses to Plaintiffs’ Counsel     10  
 
           
 
  E. Releases     13  
 
           
 
  F. Conditions of Settlement, Effect of Disapproval, Cancellation, or
Termination     14  
 
           
 
  G. Miscellaneous Provisions     15  

i



--------------------------------------------------------------------------------



 



EXECUTION COPY
TABLE OF DEFINED TERMS

          Term   Where Defined  
Action
    I  
Agreed Fee and Expense Amount
    V.D.1  
Board
    V.A.1  
Company
  Preamble
Complaint
    I.  
Court
    V.A.2  
Defendants
    V.A.3  
Effective Date
    V.A.4  
Escrow Account
    V.D.2  
Escrow Agents
    V.A.5  
Fee and Expense Award
    V.D.3  
Final
    V.A.6  
Final Approval Hearing
    V.C.1  
Governance Improvements
    V.B.1  
Individual Defendants
    V.A.7  
Judgment
    V.A.8  
King
  Preamble
King Shareholder
    V.A.9  
Net Escrow Account Interest
    V.A.10  
Notice
    V.C.1  
Person
    V.A.11  
Plaintiffs’ Counsel
    V.A.12  
Preliminary Approval Order
    V.C.1  
PwC
    I.  
Related Persons
    V.A.13  
Released Claims
    V.A.14  
Released Persons
    V.A.15  
Representative Plaintiffs
    V.A.16  
Settlement
    V.A.17  
Settling Parties
  Preamble
Stipulation
  Preamble
Unknown Claims
    V.A.18  

ii



--------------------------------------------------------------------------------



 



EXECUTION COPY
INDEX TO EXHIBITS

     
Certain Governance Improvements Instituted by King Since March 2003
  Exhibit A
Additional Governance Improvements To Be Adopted by King
  Exhibit B
Form of Preliminary Approval Order
  Exhibit C
Notice of Settlement of Derivative Action
  Exhibit D
Form of Final Judgment
  Exhibit E

iii



--------------------------------------------------------------------------------



 



EXECUTION COPY
     This Stipulation of Settlement (the “Stipulation”) is entered into by and
among (i) the Representative Plaintiffs (as defined in Section V.A herein) on
behalf of themselves and derivatively on behalf of King Pharmaceuticals, Inc.
(“King” or the “Company”); (ii) the Individual Defendants (as defined in
Section V.A herein); and (iii) nominal party King. The Representative
Plaintiffs, the Individual Defendants, and nominal party King are referred to
herein collectively as the “Settling Parties.” This Stipulation is intended by
the Settling Parties to fully, finally, and forever resolve, discharge, and
settle the Released Claims (as defined in Section V.A herein), upon and subject
to the terms and conditions hereof.
I.
THE LITIGATION
     Nominal defendant King is a pharmaceutical company that develops,
manufactures and markets therapies and technologies primarily in
specialty-driven markets including neuroscience, hospital and acute care
medicines. King was founded in 1994, and its headquarters is located in Bristol,
Tennessee.
     This consolidated shareholder derivative action (the “Action”) was
initiated in March 2003. As set forth in the Second Amended Consolidated
Complaint filed in the Action on December 21, 2007 (the “Complaint”), the
Representative Plaintiffs allege that the Individual Defendants engaged in
breaches of fiduciary duty and other violations of law during their service as
directors and/or officers of King between June 1998 and the present. The
Representative Plaintiffs also allege that defendant PricewaterhouseCoopers LLC
(“PwC”) engaged in aiding and abetting breaches of fiduciary duty.
     The Action has been vigorously prosecuted by the Representative Plaintiffs
and vigorously defended by the Individual Defendants. The parties have engaged
in full document

1



--------------------------------------------------------------------------------



 



EXECUTION COPY
discovery, taken over sixty depositions, and undertaken extensive motions
practice, including pending cross-motions for summary judgment. The Settling
Parties are thus each in a position to assess fully the strengths and weaknesses
of the claims and defenses asserted in the Action, and to determine that the
Settlement described herein is fair and reasonable under the circumstances.
II.
CLAIMS OF THE REPRESENTATIVE PLAINTIFFS
AND BENEFITS OF SETTLEMENT
     The Representative Plaintiffs believe that the claims asserted in the
Action have merit and that their investigation and analysis of the facts and the
law in this matter support the claims asserted. However, Representative
Plaintiffs and their counsel recognize and acknowledge the expense and length of
continued proceedings necessary to prosecute the Action against the Defendants
through trial and through appeals. Representative Plaintiffs and their counsel
also have taken into account the uncertain outcome and the risk of any
litigation, especially in complex lawsuits such as this Action, as well as the
difficulties, expense and delays inherent in such litigation. Representative
Plaintiffs and their counsel also are mindful of the inherent problems of proof
and possible defenses to the claims asserted in the Action. Representative
Plaintiffs and their counsel believe, and the Company and Individual Defendants
acknowledge, that the settlement set forth in this Stipulation confers
substantial benefits upon King. Based on their evaluation, Representative
Plaintiffs and their counsel have determined that the settlement set forth in
the Stipulation is in the best interests of King.
III.
DEFENDANTS’ DENIALS OF WRONGDOING AND LIABILITY
     The Individual Defendants have denied and continue to deny all allegations
of wrongdoing or liability asserted against them in the Action, believe that the
claims asserted in the

2



--------------------------------------------------------------------------------



 



EXECUTION COPY
Action lack any merit, and contend that they would ultimately prevail were this
case litigated to a final conclusion on the merits. The Individual Defendants
further believe that with respect to the matters at issue in the Action each of
them at all times acted reasonably, appropriately, in good faith, and in a
manner he or she believed to be in the best interests of King and its
shareholders. Nonetheless, the Individual Defendants recognize that further
conduct of the Action would be protracted and expensive, and believe that given
the terms and conditions set forth in this Stipulation it is desirable and in
the best interests of both the Individual Defendants and King that the Action be
fully and finally settled in the manner set forth herein.
IV.
POSITION OF KING PHARMACEUTICALS, INC.
REGARDING THE SETTLEMENT
     The board of directors of nominal party King has determined that the
Settlement set forth in this Stipulation confers substantial benefits upon King
and that consummation of the settlement is in the best interests of King and its
current shareholders.
V.
TERMS OF STIPULATION AND AGREEMENT OF SETTLEMENT
     NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and among the
Settling Parties that the Action shall be fully and finally settled on and
subject to the terms and conditions set forth below.
A. Definitions
     The following terms have the meanings specified below:
     1. “Board” means the board of directors of King.
     2. “Court” means the Tennessee Chancery Court for Sullivan County.

3



--------------------------------------------------------------------------------



 



EXECUTION COPY
     3. “Defendants” means, collectively, King (including its subsidiaries) and
the Individual Defendants.
     4. “Effective Date” means the first date by which all of the events and
conditions specified in Section V.F.1 of the Stipulation have occurred and been
met.
     5. “Escrow Agents” means Branstetter, Stranch & Jennings PLLC; Robbins
Umeda & Fink, LLP; Coughlin Stoia Geller Rudman & Robbins, LLP; and Shine &
Mason. All amounts held by the Escrow Agent shall be held in custodia legis and
disbursed only pursuant to the Order of the Court.
     6. “Final,” with respect to the Judgment, means the later of: (a) if no
appeal is filed, the expiration date for filing of any appeal from the Court’s
Judgment approving the Stipulation; (b) the date of final affirmance on an
appeal of the Judgment, the expiration of the time for a petition for or a
denial of such writ of review of the Judgment or, if such writ is granted, the
date of final affirmance of the Judgment following review pursuant to that
grant; or (c) the date of final dismissal of any appeal from the Judgment or the
final dismissal of any proceeding on writ of review to review the Judgment.
“Final,” with respect to the Fee and Expense Award, means the later of: (a) if
no appeal is filed, the expiration date for filing of any appeal from the Fee
and Expense Award; (b) the date of a final ruling on appeal regarding the Fee
and Expense Award, the expiration of the time for a petition for or a denial of
such writ of review of the Fee and Expense Award or, if such writ is granted,
the date of a final ruling regarding the Fee and Expense Award following review
pursuant to that grant; or (b) the date of final dismissal of any appeal
regarding the Fee and Expense Award or the final dismissal of any proceeding on
writ of review to review the Fee and Expense Award.

4



--------------------------------------------------------------------------------



 



EXECUTION COPY
     7. “Individual Defendants” means John M. Gregory, Joseph R. Gregory,
Jefferson J. Gregory, James E. Gregory, D. Greg Rooker, Kyle P. Macione, Ted G.
Wood, Earnest W. Deavenport, Jr., Gregory D. Jordan, R. Charles Moyer, James R.
Lattanzi, Ernest C. Bourne, Frank W. DeFriece, Jr., Lois A. Clarke, and Richard
C. Williams.
     8. “Judgment” means the final judgment, substantially in the form of
Exhibit E hereto, to be entered by the Court.
     9. “King Shareholder” means any person or entity who is or was a record or
beneficial owner of King common stock during the period from March 1, 2003
through the Effective Date.
     10. “Net Escrow Account Interest” means all interest earned on funds in the
Escrow Account less any fees charged, which shall be paid from the Escrow Fund.
     11. “Person” means an individual, corporation, limited liability
corporation, professional corporation, partnership, limited partnership, limited
liability partnership, association, joint stock company, estate, legal
representative, trust, unincorporated association, government or any political
subdivision or agency thereof, and any business or legal entity and their
spouses, heirs, predecessors, successors, representatives, or assignees.
     12. “Plaintiffs’ Counsel” means the law firms of Branstetter, Stranch &
Jennings PLLC; Robbins Umeda & Fink, LLP; Coughlin Stoia Geller Rudman &
Robbins, LLP; Shine & Mason; and all attorneys at those law firms.
     13. “Related Persons” means King’s past or present directors, officers,
employees, controlling shareholders, attorneys, accountants (including PwC),
insurers, reinsurers, and co-insurers, legal representatives, predecessors,
successors, subsidiaries, spouses, heirs, any entity in which an Individual
Defendant controls or has a controlling interest, any member of an

5



--------------------------------------------------------------------------------



 



EXECUTION COPY
Individual Defendants’ immediate family, or any trust of which any Individual
Defendant is the settlor or which is for the benefit of any Individual Defendant
and/or member(s) of his/her family. Related Persons shall also include The
United Company.
     14. “Released Claims” shall collectively mean all claims (including Unknown
Claims as defined below), demands, rights, actions, liabilities, damages,
losses, obligations, or causes of action, in law or in equity, whether known or
unknown, contingent or absolute, suspected or unsuspected, disclosed or
undisclosed, hidden or concealed, matured or unmatured, accrued or which may
hereafter accrue, that have been or could have been asserted through the
Effective Date by (i) King, (ii) the Representative Plaintiffs, (iii) the
Representative Plaintiffs on behalf of King, or (iv) any other King Shareholder
on behalf of King, against the Released Persons, or any of them, that are based
upon, arise out of, or are related to the acts, events, facts, statements,
omissions, or failures to act which were alleged or could have been alleged in
the Action through the Effective Date. It is the intent of the Settling Parties
that no action may hereafter be brought or prosecuted derivatively on behalf of
King which arises from or relates to the subject matter of the Action, including
any other pending cases which are based on the subject of the Action. “Released
Claims” shall not include any rights or claims by the Defendants under any
policies of insurance or by the Individual Defendants against King for
indemnification, reimbursement and/or advancement of expenses.
     15. “Released Persons” means each and all of the Defendants and the Related
Persons.
     16. “Representative Plaintiffs” means Barbara Wright, Fred McMahan, Scott
Franklin, Jr. and Don J. Dennis.

6



--------------------------------------------------------------------------------



 



EXECUTION COPY
     17. “Settlement” means the proposed settlement and compromise of the Action
as provided for in Section V(B) of this Stipulation.
     18. “Unknown Claims” means any Released Claim which any Settling Party does
not know or suspect to exist in such party’s favor at the time of the release of
the Released Persons, which, if known by such party, might have affected such
party’s settlement with and release of the Released Persons, or might have
affected such party’s decision not to object to this settlement. The Settling
Parties may hereafter discover facts in addition to or different from those
which such party now knows or believes to be true with respect to the subject
matter of the Released Claims, but the Settling Parties, the King Shareholders,
and King, upon the Effective Date, by operation of the Judgment shall have
fully, finally, and forever settled and released any and all Released Claims,
known or unknown, suspected or unsuspected, contingent or non-contingent,
whether or not concealed or hidden, that now exist, or heretofore have existed,
upon any theory of law or equity now existing or coming into existence in the
future, including, but not limited to, conduct that is negligent, reckless,
intentional, with or without malice, or a breach of any duty, law, or rule,
without regard to the subsequent discovery or existence of such different or
additional facts. The Settling Parties specifically waive the provisions,
rights, and benefits of Section 1542 of the Civil Code of the State of
California, and of any law of any state or territory of the United States,
federal law, or principle of common law, which is similar, comparable, or
equivalent to California Civil Code Section 1542.
B. Terms of the Settlement
     1. The Settling Parties agree to resolve the Action through the adoption
and maintenance by King of substantial and material corporate governance
improvements for the benefit of King and its shareholders (the “Governance
Improvements”), as set forth in Exhibit A and Exhibit B hereto. Execution of the
Stipulation by counsel for nominal defendant King shall

7



--------------------------------------------------------------------------------



 



EXECUTION COPY
constitute confirmation that King’s board of directors has approved of all the
settlement terms contained herein.
     2. The Governance Improvements set forth in Exhibit A have been instituted
by King after the commencement of this Action in March 2003. King and Defendants
acknowledge and agree that the pendency and prosecution of this Action, together
with the related federal securities litigation, was a significant factor
underlying the decision by King’s Board to adopt the Governance Improvements set
forth in Exhibit A.
     3. The Governance Improvements set forth in Exhibit B shall be adopted by
King’s Board within 90 days of the Effective Date, by means of, as appropriate,
(a) changes to King’s bylaws, (b) changes to King’s corporate governance
guidelines, and/or (c) changes to Board committee charters.
     4. King agrees that the Governance Improvements set forth in Exhibit A and
Exhibit B shall not be diminished or removed for a period of three years from
the Effective Date, unless either (a) the Board determines, in good faith and
upon advice of counsel, that a particular Governance Improvement conflicts or
will conflict with any applicable law, regulation, or rule (including the NYSE
rules), agreement with any governmental entity, or corporate policy approved by
the Company’s shareholders; or (b) such alteration or removal is approved by a
vote of the Company’s shareholders.
     5. This Court shall retain jurisdiction over the parties to the Stipulation
to resolve any disputes between any of the Settling Parties with respect to the
Governance Improvements set forth in Exhibit A and Exhibit B.

8



--------------------------------------------------------------------------------



 



EXECUTION COPY

C.   Stay of Proceedings, Preliminary Approval of Settlement, Notice Order,
Final Approval Hearing, and Final Approval of Settlement

     1. Promptly after execution of this Stipulation by all parties, the
Settling Parties shall submit the Stipulation together with its Exhibits to the
Court and the Representative Plaintiffs shall file a motion for preliminary
approval of the Settlement requesting that the Court enter as soon as
practicable an order, substantially in the form of Exhibit C hereto (the
“Preliminary Approval Order”) hereto, granting preliminary approval of the
Settlement, staying all proceedings in this action pending the Court’s
consideration of the proposed Settlement, scheduling a hearing (the “Final
Approval Hearing”) to consider objections filed in response to the Notice, if
any, and final approval of the Settlement, and granting approval for the Notice
of Settlement of Derivative Action substantially in the form of Exhibit D (the
“Notice”) to be published in Investor’s Business Daily and furnished to the
United States Securities and Exchange Commission, along with a copy of the
Stipulation, as exhibits to a current report on Form 8-K and providing that
publication and filing of the Notice substantially in the manner set forth in
the Notice Order constitutes adequate notice to the King stockholders pursuant
to Tenn. Code Ann. § 48-17-401(c) and other applicable law.
     2. King shall be responsible for the costs incurred in connection with
providing notice of the Settlement to current King shareholders as set forth
above. Prior to the Final Approval Hearing, King shall file with the Court an
appropriate Declaration with respect to the preparation and publishing of the
Notice.
     3. Prior to the Final Approval Hearing, Representative Plaintiffs shall
file a timely motion for final approval of the Settlement and for entry of the
Judgment, the terms of which is to be considered by the Court at the Final
Approval Hearing.

9



--------------------------------------------------------------------------------



 



EXECUTION COPY
D. Award of Attorneys’ Fees and Expenses to Plaintiffs’ Counsel
     1. In consideration of the benefits conferred on King in this Settlement,
King has agreed, subject to Court approval, to cause its D&O insurers to pay the
sum of $13.5 million in aggregate (plus Net Escrow Account Interest on that sum)
to Plaintiffs’ Counsel as full and complete compensation for all of Plaintiffs’
Counsel’s services (including reimbursement for costs and expenses) in the
Action (the “Agreed Fee and Expense Amount”). Court approval of the Agreed Fee
and Expense Amount shall be requested at the Final Approval Hearing. Plaintiffs’
counsel agree not to seek or accept any award in excess of the Agreed Fee and
Expense Amount. Defendants agree not to oppose any fee and expense award that
does not exceed the Agreed Fee and Expense Amount.
     2. The Escrow Agents shall establish a separate, segregated interest
bearing escrow account (the “Escrow Account”) to receive payment of the Agreed
Fee and Expense Amount. Within ten business days after (a) execution of this
Stipulation on behalf each of the Settling Parties, or (b) receipt by counsel
for King of specific payment instructions from Plaintiffs’ Counsel (including
bank account and tax ID information), whichever date is later, King shall cause
its insurers to deposit the Agreed Fee and Expense Amount into the Escrow
Account. Within five business days after receipt of the Agreed Fee and Expense
Amount, the Escrow Agents shall invest those funds in short-term instruments
backed by the full faith and credit of the United States Government or fully
insured by the United States Government with a maturity date of less than 181
days, and thereafter shall reinvest the proceeds of those instruments as they
mature in similar instruments at their then-current market rates for so long as
funds remain in the Escrow Account. All risks related to the investment of the
Agreed Fee and Expense Amount shall be borne by the Escrow Agents, and not by
King, its insurers, any defendant, or any other Released Persons.

10



--------------------------------------------------------------------------------



 



EXECUTION COPY
     3. Within five business days of the Court’s entry of an order granting a
fee and expense award to Plaintiffs’ Counsel (the “Fee and Expense Award”), the
Fee and Expense Award shall be paid from the Escrow Account to Plaintiffs’
Counsel.
     4. Any modification, alteration, or denial of the Agreed Fee and Expense
Award by the Court shall not void the Settlement, render it voidable by any
party, or otherwise affect the finality of the Settlement. Additionally, any
order, appeal or other proceeding related solely to the Agreed Fee and Expense
Amount and/or the Fee and Expense Award shall not operate to modify, terminate
or cancel this Stipulation, affect the obligations of plaintiffs or defendants
under this Stipulation, or affect the finality of the Court’s Judgment approving
this Stipulation and the Settlement set forth herein.
     5. Any disputes by and among Plaintiffs’ Counsel regarding allocation of
the Fee and Expense Award by and among them shall be resolved by the Court on
noticed motion, or in such other manner as shall be agreed in writing among the
affected Plaintiffs’ Counsel.
     6. Subject to the limitations set forth in Paragraph 8 below, in the event
that the amount of the Fee and Expense Award is increased on or after appeal,
Plaintiffs’ Counsel shall be paid the appropriate additional amount from the
Escrow Fund, up to but in no event exceeding the remaining funds in the Escrow
Account.
     7. In the event that any funds remain in the Escrow Account after the Fee
and Expense Award becomes Final and has been paid to Plaintiffs’ Counsel, all
such funds shall be paid to King, or as King shall otherwise direct in writing,
within (a) five business days after the Fee and Expense Award (as modified on or
after appeal, if applicable) becomes Final, or (b) five business days after
receipt of specific payment instructions from King or its counsel, whichever
date is later.

11



--------------------------------------------------------------------------------



 



EXECUTION COPY
     8. In no event shall King or its insurers be responsible for paying any
amount to Plaintiffs’ Counsel for fees and expenses beyond the $13,500,000 paid
into the Escrow Account pursuant to paragraph V.D.1, above. Plaintiffs’ Counsel
agrees that the Fee and Expense Award (as modified on or after appeal, if
applicable), shall not exceed the Agreed Fee and Expense Amount and shall
constitute full and adequate compensation for the efforts and benefits they have
expended in serving as counsel for the Representative Plaintiffs in the Action.
Upon payment of the Fee and Expense Award (as modified on or after appeal, if
applicable) King and its insurers shall be discharged from any further liability
to the Representative Plaintiffs or to Plaintiffs’ Counsel for payment of
attorneys fees, costs or expenses in connection with the Action.
     9. In no event shall any of the Individual Defendants or Related Persons be
responsible for paying any amount to Plaintiffs’ Counsel for fees and expenses.
     10. In the event that the Settlement is not ultimately consummated, any Fee
and Expense Award paid to Plaintiffs’ Counsel from the Escrow Fund, together
with interest at the federal rate of interest from the date of payment to
Plaintiffs’ Counsel from the Escrow Fund, shall be repaid to King (or such other
entities as King may designate) within (a) five business days after written
notification of such event is sent by counsel for King, or (b) five business
days after receipt of specific payment instructions from King or its counsel,
whichever date is later.
     11. In the event that the Fee and Expense Award is reduced or disallowed in
whole or in part on or after appeal, the amount by which the Fee and Expense
Award previously paid to Plaintiffs’ Counsel exceeds the amount (if any)
ultimately approved and awarded, together with interest at the federal rate of
interest from the date of payment to Plaintiffs’ Counsel from the Escrow Fund,
shall be repaid to King (or such other entities as King may designate) within
(a)

12



--------------------------------------------------------------------------------



 



EXECUTION COPY
five business days after written notification of such event is sent by counsel
for King, or (b) five business days after receipt of specific payment
instructions from King or its counsel, whichever date is later.
     12. Each Plaintiffs’ Counsel’s law firm, as a condition of receiving any
portion of the Fee and Expense Award, on behalf of itself and each partner
and/or shareholder of it, agrees that the law firm and each and every one of its
partners and/or shareholders (a) shall be jointly and severally liable for any
payments due under paragraphs V.D.10 or V.D.11 above, without regard to what
portion of the Fee and Expense Award, if any, has been received by that law
firm, partner, or shareholder; and (b) shall be subject to the jurisdiction of
the Court for the purpose of enforcing this obligation.
E. Releases
     1. Upon the Effective Date, the Representative Plaintiffs, individually and
derivatively on behalf of the King Shareholders and by operation of the
Judgment, shall be deemed to have fully, finally, and forever released,
relinquished, and discharged all Released Claims and any and all claims arising
out of, relating to, or in connection with the settlement or resolution of the
Action against the Released Persons.
     2. Upon the Effective Date, King, for itself and by operation of the
Judgment, shall be deemed to have fully, finally, and forever released,
relinquished, and discharged all Released Claims and any and all claims arising
out of, relating to, or in connection with the settlement or resolution of the
Action against the Released Persons.
     3. Upon the Effective Date, King and each of the Released Persons shall be
deemed to have, and by operation of the Judgment shall have, fully, finally and
forever released, relinquished, and discharged each and all of the
Representative Plaintiffs, and counsel to the Representative Plaintiffs, from
all claims (including Unknown Claims) arising out of, relating to,

13



--------------------------------------------------------------------------------



 



EXECUTION COPY
or in connection with the institution, prosecution, assertion, settlement, or
resolution of the Action or the Released Claims.
     4. Upon the Effective Date, Plaintiffs’ Counsel, individually and
collectively and by operation of the Judgment, shall be deemed to have fully,
finally, and forever released, relinquished, and discharged any and all claims
against the Released Persons arising out of, relating to, or in connection with
the settlement or resolution of the Action, except that this release shall not
affect Plaintiff Counsel’s entitlement to payment of the Fee and Expense Award
as set forth in Section V.D., above.
F. Conditions of Settlement, Effect of Disapproval, Cancellation, or Termination
     1. The Effective Date of the Stipulation shall be conditioned on the
occurrence of the following events: (a) entry of the Judgment by this Court; and
(b) the Judgment has become Final, as defined above.
     2. If all the conditions specified in Section V.F.1 are not met, then the
Stipulation shall be terminated subject to Section V.F.3, unless all parties to
this Stipulation mutually agree in writing to waive or modify any conditions
that are not satisfied and otherwise agree to proceed with the Stipulation.
     3. If the Stipulation is not approved by the Court, or if the Settlement is
terminated or fails to become effective in accordance with its terms, all
amounts in the Escrow Fund shall be paid to King or as King shall so designate,
and the Settling Parties shall be restored to their respective positions in the
Action as of July 1, 2008. In such event, the terms and provisions of the
Stipulation, with the exception of Sections V.A and V.F.2-3, shall have no
further force and effect with respect to the Settling Parties and shall not be
used in the Action or in any other

14



--------------------------------------------------------------------------------



 



EXECUTION COPY
proceeding for any purpose, and any judgment or order entered by the Court in
accordance with the terms of the Stipulation shall be treated as vacated, nunc
pro tunc.
G. Miscellaneous Provisions
     1. Cooperation of the Parties. The Settling Parties (a) intend to
consummate the Settlement contemplated by and provided for in this Stipulation;
and (b) will cooperate to the extent reasonably necessary to effectuate and
implement the Settlement and all terms and conditions of the Stipulation.
     2. Full and Final Settlement. The Settling Parties intend this Stipulation
to be a final and complete resolution of all disputes between them with respect
to the Action. This Stipulation compromises claims that are contested and shall
not be deemed an admission by any Settling Party as to the merits of any claim,
allegation or defense. While retaining their right to deny that the claims
advanced in the Action were meritorious, Defendants in any statement made to any
media representative (whether or not for attribution) will not deny that the
Action was filed, maintained, or settled in good faith. Any party to this
Stipulation proposing to issue a press release concerning the Settlement shall
first circulate a draft of the proposed release to counsel for each party at
least forty-eight hours prior to its proposed issue date.
     3. Nondisparagement. The Settling Parties and their counsel agree not to
disparage any of the other parties or to state or imply that any of the other
parties are guilty of or have engaged in wrongdoing or misconduct of any sort or
acted in a manner that was not in good faith in any press release or other
public communication.
     4. No Admissions. Neither this Stipulation nor any act performed or
document executed pursuant to or in furtherance of the Stipulation: (a) is or
may be deemed to be or may be used as an admission of, or evidence of, the
validity of any Released Claim, or of any wrongdoing or liability of the
Individual Defendant and/or the Released Persons; or (b) is or may

15



--------------------------------------------------------------------------------



 



EXECUTION COPY
be deemed to be or may be used as an admission of, or evidence of, any fault or
omission of any of the Individual Defendants and/or the Released Persons in any
civil, criminal, or administrative proceeding in any court, administrative
agency, or other tribunal. The Defendants and the Released Persons may file the
Stipulation and/or the Judgment in any action that may be brought against them
in any state or federal court to support a defense or counterclaim based on
principles of res judicata, collateral estoppel, release, good faith settlement,
judgment bar or reduction, or any other theory of claim preclusion or issue
preclusion or similar defense or counterclaim.
     5. Exhibits. The Exhibits to this Stipulation are material and integral
parts and are fully incorporated by this reference.
     6. Modification. The Stipulation may be amended or modified only by a
writing signed by or on behalf of all Settling Parties or their respective
successors-in-interest.
     7. Entire Agreement. This Stipulation and the attached Exhibits constitute
the entire agreement among the parties and no representations, warranties or
inducements have been made to any party concerning the Stipulation or its
Exhibits, other than the representations, warranties, and covenants in such
documents. Except as otherwise provided, each party shall bear its own costs.
     8. Warrant of Authority. Each counsel or other Person executing the
Stipulation or its Exhibits on behalf of any party warrants that such Person has
the full authority to do so.
     9. Counterparts. The Stipulation may be executed in one or more
counterparts. Each executed counterpart shall be deemed to be one and the same
instrument. A complete set of original executed counterparts shall be filed with
the Court.

16



--------------------------------------------------------------------------------



 



EXECUTION COPY
     10. Binding Effect. The Stipulation shall be binding up, and inure to the
benefit of, the successors and assigns of the parties hereto.
     11. Judicial Enforcement. The Court shall retain jurisdiction to implement
and enforce the terms of the Stipulation, and all parties submit to the
jurisdiction of the Court for such purposes.
     12. Choice of Law. This Stipulation and the Exhibits shall be considered to
have been negotiated, executed, and delivered, and to be wholly performed, in
the State of Tennessee, and the rights and obligations of the parties to the
Stipulation shall be construed and enforced in accordance with, and governed by,
the internal, substantive laws of the State of Tennessee without giving effect
to that State’s choice of law principles.

17



--------------------------------------------------------------------------------



 



EXECUTION COPY
     IN WITNESS WHEREOF, the parties hereto have caused the Stipulation to be
executed, by their duly authorized attorneys as of the date set forth above.
     FOR THE REPRESENTATIVE PLAINTIFFS:

                Executed: August 21, 2008.  /s/ James G. Stranch, III      
James G. Stranch, III      Joe P. Leniski, Jr.
BRANSTETTER, STRANCH & JENNINGS
227 Second Avenue, North 4th Floor
Nashville, TN 37201     

Lead Counsel for Plaintiffs
Benjamin Rozwood
ROBBINS UMEDA & FINK LLP
601 West Ash Street, Suite 1800
San Diego, CA 92101
Darren J. Robbins
COUGHLIN STOIA GELLER RUDMAN
& ROBBINS LLP
655 West Broadway, Suite 1900
San Diego, CA 92101
D. Bruce Shine
SHINE & MASON
433 East Center Street
Kingsport, TN 37660

Liason Counsel for Plaintiffs

18



--------------------------------------------------------------------------------



 



EXECUTION COPY
     FOR DEFENDANTS:

                Executed: August 20, 2008.  /s/ John C. Millian       John C.
Millian      Daniel A. Cantu
GIBSON, DUNN & CRUTCHER LLP
1050 Connecticut Avenue N.W.
Washington, DC 20036
(202) 955-8500     

Andrew L. Colocotronis (BPR No. 017052)
Ashley M Lowe (BPR No. 20867)
BAKER, DONELSON, BEARMAN, CALDWELL &
BERKOWITZ, P.C.
900 S. Gay Street, Suite 2200
Knoxville, TN 37902
(865) 549-7000
Counsel for Defendants

19



--------------------------------------------------------------------------------



 



EXECUTION COPY

  EXHIBIT A TO
STIPULATION OF SETTLEMENT

CERTAIN GOVERNANCE IMPROVEMENTS
INSTITUTED BY KING SINCE MARCH 2003
     The Defendants acknowledge and agree that the pendency and prosecution of
the shareholder derivative litigation and related litigation in federal court
were significant factors underlying the decision by King Pharmaceuticals, Inc.
to agree to the series of changes set forth below with respect to the Company’s
corporate governance practices.
     1. Declassified Board. By amending its charter on May 16, 2007, King
provided for the elimination of its classified Board structure and the
institution of annual elections for all members of the Board of Directors.
     2. Lead Independent Director. By amending its Corporate Governance
Guidelines on August 1, 2007, King established the position of Lead Independent
Director on its Board of Directors. According to the Corporate Governance
Guidelines, the Lead Independent Director is required to regularly meet with the
Chairman of the Board, facilitate communications with members of the Board, and
assist in setting the agenda of Board and Committee meetings. The Lead
Independent Director may call for, set the agenda of, and preside over all
meetings of non-management directors. The Lead Independent Director responds to
shareholders or other parties wishing to communicate with the Board other than
through King’s management. The Lead Independent Director may coordinate the
annual Board self-evaluation process.
     3. Internal Audit. As recognized by the Audit Committee Charter adopted on
March 11, 2004, King now employs internal auditors. The internal auditors report
to the Audit Committee on the results of internal audits and any allegations
regarding accounting, internal control, or auditing matters.

A-1



--------------------------------------------------------------------------------



 



EXECUTION COPY
     4. Corporate Compliance Officer. As recognized by the Form 10-Q filed
September 30, 2003 and the Corporate Code of Conduct and Ethics adopted on
October 23, 2003, King established the position of Corporate Compliance Officer
(“CCO”) on August 1, 2003. As stated by the Corporate Code of Conduct and Ethics
adopted on October 23, 2003, the CCO is responsible for preventing, detecting
and remedying violations of laws and corporate policies. As recognized by the
Audit Committee Charter adopted on March 11, 2004, the CCO has direct access to
the Audit Committee, and may not be terminated without the consent of the Audit
Committee.
     5. Director Perquisites. As recognized by changes in the 2005 Proxy
Statement, in January 2004 King established policies limiting the use of
corporate aircraft by non-management directors.

A-2



--------------------------------------------------------------------------------



 



EXECUTION COPY

  EXHIBIT B TO
STIPULATION OF SETTLEMENT

ADDITIONAL GOVERNANCE IMPROVEMENTS
TO BE ADOPTED BY KING
     1. The Board of Directors.
     (a) The Company shall, by the annual meeting of shareholders in 2010,
declassify its Board and have every Director serve one-year terms and stand for
election or re-election each year;
     (b) No Director, other than the Chief Executive Officer (“CEO”), shall
maintain a position on the Board in excess of 15 consecutive one-year terms.
One-year terms shall not be considered “consecutive” if separated by at least
one intervening term;
     (c) No Director shall sit on more than three public, for profit corporate
boards at any one time;
     (d) No Director who is a full-time employee shall sit on more than two
other public, for-profit company boards;
     (e) If the Chairman of the Board is not independent from King pursuant to
the elements of the Director Independence Guidelines, the Board shall appoint as
Lead Independent Director a member of the Board who meets the Board’s
independence requirements.
     2. Director Independence.
     To be deemed “independent” in any calendar year, a Director must satisfy
the following qualifications:
     (a) Has not been employed by the Company or its subsidiaries or affiliates
for the past 5 years;

B-1



--------------------------------------------------------------------------------



 



EXECUTION COPY
     (b) Has not received, during the current calendar year or any of the three
immediately preceding calendar years, remuneration, directly or indirectly,
other than de minimis remuneration (less than $75,000), as a result of service
as, or being affiliated with an entity that serves as an advisor, consultant, or
legal counsel to the Company or to a member of the Company’s senior management;
     (c) Has no personal services contract(s) with the Company, or any member of
the Company’s senior management;
     (d) Is not an employee or officer with a not-for-profit entity that
receives contributions that exceed the greater of $750,000 or 1% of the
not-for-profits’ annual revenue from the Company, its Directors or executive
officers;
     (e) Is not employed by a public company at which an executive officer of
the Company serves as a director;
     (f) Has not had any of the relationships described in subsections (a) —
(e) above, with any affiliate of the Company;
     (g) Is not a member of the immediate family of any person described in
subsections (a) — (f) above; and
     (h) Does not have beneficial ownership interest of 5% or more in an entity
that has received remuneration, directly or indirectly, other than de minimis
remuneration, from the Company, its subsidiaries, or affiliates. Remuneration is
deemed de minimis remuneration if such remuneration is $75,000 or less in any
calendar year, or if such remuneration is paid to an entity, it (i) did not for
the calendar year exceed the greater of $1 million, or 2% of the gross revenues
of the entity; or (ii) did not result in an increase in the compensation
received by the director from that entity.

B-2



--------------------------------------------------------------------------------



 



EXECUTION COPY
     3. Lead Independent Director.
     (a) As described above, if the Chairman of the Board is a non-management
director, then he or she will act as presiding director of, and establish the
agendas for, meetings of non-management directors. Otherwise, the independent
directors will annually elect, via secret ballot, one of their number to act as
Lead Independent Director;
     (b) No Director may serve as Lead Independent Director for more than 6
consecutive years;
     (c) The Lead Independent Director shall regularly meet with the Chairman of
the Board, facilitate communications among members of the Board, and perform
other functions as prescribed by the Corporate Governance Guidelines, including
the following:
     (i) Advise the Chairman of the Board as to an appropriate schedule of Board
meetings;
     (ii) Consult with the Chairman of the Board in establishing agendas for
Board meetings and consult with the chair of each Committee in establishing
agendas for Committee meetings; and
     (iii) Advise the Chairman of the Board as to the quality, quantity, and
timeliness of the flow of information from the Company’s management that is
necessary for the Independent Directors to effectively and responsibly perform
their duties; the Lead Independent Director, like all Directors, may
specifically request the inclusion of certain material;
     (d) Recommend to the Chairman of the Board, or Committee chairs, the
retention, at King’s expense, of such independent legal, financial, or other
advisors as deemed appropriate in connection with the performance of the Board’s
duties, subject to established procedures;

B-3



--------------------------------------------------------------------------------



 



EXECUTION COPY
     (e) Assist, as a member or ex officio member of the Corporate Governance
Committee, in providing oversight of the corporate governance affairs of the
Board;
     (f) Act as liaison between the Independent Directors and the Chairman of
the Board on sensitive issues;
     (g) Participate in evaluating, as a member or ex officio member of the
Compensation and Human Resources Committee, the performance of the CEO and meet
with the CEO to discuss the Board’s evaluations; and
     (h) Provide advice to the Board, as necessary, regarding Committee
organization, structure, charters, effectiveness and related matters.
     4. Compensation and Human Resources Committee (“Compensation Committee”).
     The Compensation Committee shall select and retain an independent
compensation consultant to provide advice and guidance to the committee as
needed. The consultant shall, at such times as requested by the Committee,
conduct a comparative market study of the Company’s executive compensation
policies, practices and procedures. This study shall be delivered to the
Compensation Committee for its use in evaluating and revising, if necessary, the
compensation structure for the Company’s management;
     5. Nominating and Corporate Governance Committee (“Nominating Committee”).
     The Nominating Committee shall meet at least four times per year.
     6. Director Responsibilities. Within 24 months of the effective date of
this Agreement, each member of the Board of Directors shall attend a director
education program through an appropriate college or university (e.g., Stanford
Law School Directors College, Vanderbilt Directors College, Duke University or
any other ISS-approved director education program). All new Directors shall be
required to attend a director education program within 12

B-4



--------------------------------------------------------------------------------



 



EXECUTION COPY
months of election to the Board of Directors, unless such individual had already
attended such program within the previous 36 months.
     7. Internal Audit. The Internal Auditor, who shall be appointed by the
Corporate Compliance Officer and who will report to the Audit Committee at least
twice a year, shall monitor the Company’s internal control environment, revenue
and expense recognition practices and its accounting practices. The Internal
Auditor shall be responsible for devising an Internal Audit Plan for each fiscal
year which will be presented to the Audit Committee. The Internal Audit Plan
shall include an assessment of the internal controls environment in order to
ensure that appropriate financial reporting procedures are in place and being
followed by the Company’s employees. The Company shall be subject to an internal
audit review each year. A written report shall be prepared for each internal
audit performed describing the internal audit’s findings, opinions and
recommendations, if any. These written reports shall be directed to the CEO,
Chief Operating Officer, Chief Financial Officer, the Independent Directors and
the Audit Committee of the Board for their review. If King’s management or the
Board determines that remedial action is necessary, such remedial action shall
be taken.
     8. Accounting Policies.
     (a) The Company’s revenue and expense recognition policies shall conform to
the requirements of Generally Accepted Accounting Principles (“GAAP”) as
currently in effect or as amended. The CFO shall report to the Board on an
annual basis regarding the Company’s revenue and expense recognition policies.
     (b) With respect to the Company’s recognition of revenues in its financial
statements, any material revenue recognition or expense reduction based upon
non-recurring items shall be clearly and prominently disclosed in the quarterly
statements. To the extent revenue, net income

B-5



--------------------------------------------------------------------------------



 



EXECUTION COPY
or expense were benefited by the material modification or adjustment of any
reserve or contingency amounts, such modification or adjustment shall be clearly
disclosed in the Company’s quarterly statements.
     (c) The Company will not report “pro forma” results without at the same
time and in the same document reporting its GAAP results.
     (d) At the regularly-scheduled Board meeting following each quarter, the
Company’s Chief Financial Officer or his designee shall provide a report as to
the Company’s financial condition, including, but not limited to, a discussion
of material increases in expenses, if any, and material decreases in revenues
and earnings, if any.

B-6



--------------------------------------------------------------------------------



 



EXECUTION COPY

  EXHIBIT C TO
STIPULATION OF SETTLEMENT

FORM OF PRELIMINARY APPROVAL ORDER
[PROPOSED] ORDER PRELIMINARILY APPROVING
SETTLEMENT AND PROVIDING FOR NOTICE
     WHEREAS, a derivative action is pending before this Court entitled In re:
King Pharmaceuticals, Inc. Derivative Litigation, Lead Case No. BOO19077(M) (the
“Litigation”);
     WHEREAS, the parties having made application, pursuant to Rule 23.06 of the
Tennessee Rules of Civil Procedure (“TRCP”), for an order approving the
settlement of this Litigation, in accordance with a Stipulation of Settlement
dated as of ___(the “Stipulation”), which, together with the Exhibits annexed
thereto sets forth the terms and conditions for a proposed settlement of the
Litigation and for dismissal of the Litigation with prejudice upon the terms and
conditions set forth therein; and the Court having read and considered the
Stipulation and the Exhibits annexed thereto; and
     WHEREAS, all defined terms contained herein shall have the same meanings as
set forth in the Stipulation.
     NOW, THEREFORE, IT IS HEREBY ORDERED:
     1. The Court does hereby preliminarily approve the Stipulation and the
Settlement set forth therein, subject to further consideration at the Settlement
Hearing described below.
     2. The Court finds that, in accordance with TRCP 23.06, the representative
Plaintiffs appear to have fairly and adequately represented and protected the
interests of shareholders of King Pharmaceuticals, Inc. (“King” or “the
Company”) in this litigation.
     3. The Court hereby stays all proceedings in this action pending the
Court’s consideration of the proposed Settlement and the Settlement Hearing.

C-1



--------------------------------------------------------------------------------



 



EXECUTION COPY
     4. A hearing (the “Settlement Hearing”) shall be held before this Court on
___, 2008, at ___., at the Chancery Court for Sullivan County at ___, Tennessee,
to determine whether the proposed Settlement of the derivative claims on the
terms and condition provided for in the Stipulation is fair, reasonable,
adequate and in the best interests of the Company and its shareholders; whether
a Judgment as provided in Exhibit E to the Stipulation should be entered herein;
and to approve the award of fees and expenses to Plaintiffs’ Counsel. The Court
may adjourn the Settlement Hearing without further notice to King shareholders.
     5. The Court approves, as to form and content, the Notice of Settlement of
Derivative Action substantially in the form of Exhibit D (the “Notice”) to the
Stipulation.
     6. Not later than ___, 2008 (the “Notice Date”), Defendants shall cause a
copy of the Notice to be published in Investor’s Business Daily and furnished to
the United States Securities and Exchange Commission, along with a copy of the
Stipulation, as exhibits to a current report on Form 8-K published by the
Company.
     7. The Court finds that the distribution of the Notice substantially in the
manner and form set forth above in Paragraph 6 constitutes adequate and
sufficient notice to the King stockholders pursuant to Tenn. Code Ann. §
48-17-401(c), TRCP 23.06, due process, and all other applicable law.
     8. By ___, Defendants shall file with the Court an appropriate Declaration
with respect to the preparation and publishing of the Notice.
     9. King, its shareholders, Released Persons, and Representative Plaintiffs,
individually and derivatively on behalf of the King Shareholders and by
operation of the

C-2



--------------------------------------------------------------------------------



 



EXECUTION COPY
Judgment, shall be bound by all determinations and judgments in the Litigation
concerning the settlement.
     10. Any King shareholder may enter an appearance in the Litigation, at his,
her or its own expense, individually or through counsel of their own choice. If
they do not enter an appearance, they will be represented by Plaintiffs’
Counsel.
     11. Pending final determination of whether the settlement should be
approved, neither the Plaintiffs nor any King shareholder, either directly,
representatively, or in any other capacity, shall commence or prosecute against
any of the Released Parties, any action or proceeding in any court or tribunal
asserting any of the Released Claims.
     12. Any King shareholder may appear and show cause, if he, she or it has
any reason why the proposed settlement of the Litigation should not be approved
as fair, reasonable and adequate, or why a Judgment should not be entered
thereon, or why attorneys’ fees and expenses should not be awarded to
Plaintiffs’ Counsel as agreed between the parties; provided, however, that no
King shareholder or any other person shall be heard or entitled to contest the
approval of the terms and conditions of the proposed settlement, or, if
approved, the Judgment to be entered thereon approving the same, or the
attorneys’ fees and expenses to be awarded Plaintiffs’ Counsel, unless that
person has served on the following counsel (delivered by hand or sent by first
class mail) written objections and copies of any papers and briefs in support
thereof on or before ___: Branstetter, Stranch & Jennings PLLC, James G.
Stranch, III, 227 Second Avenue, North Nashville, TN 37201; Robbins Umeda &
Fink, LLP, S. Benjamin Rozwood, 601 West Ash Street, Suite 1800, San Diego, CA
92101; Coughlin Stoia Geller Rudman & Robbins LLP, Darren J. Robbins, 655 West
Broadway, Suite 1900, San Diego, CA 92101; Gibson Dunn & Crutcher, LLP, John C.
Millian, Esq., 1050 Connecticut Avenue, N.W.,

C-3



--------------------------------------------------------------------------------



 



EXECUTION COPY
Washington, D.C. 20036; and Baker, Donelson, Bearman, Caldwell & Berkowitz, PC,
Andrew L. Colocotronis, P.O. Box 1792, Knoxville, TN 37901, and filed said
objections, papers and briefs with the Clerk of the Chancery Court for Sullivan
County, Tennessee on or before ___. Any objection must contain a written notice
of the grounds for opposing the Settlement and/or the award of attorneys’ fees
and expenses. In addition, any objecting shareholder must demonstrate the
objecting shareholder’s ownership of King stock by including:
          (a) the objecting person’s name, address and telephone number;
          (b) formal proof of the number of shares of King Pharmaceuticals
common stock purchased and owned by the objecting person as of the record date
of ___and the date such shares were acquired; and
          (c) a statement of the reasons for objection.
     13. Any shareholder who does not make his, her or its objection in the
manner provided shall be deemed to have waived such objection and shall forever
be foreclosed from making any objection to the fairness or adequacy of the
proposed settlement as incorporated in the Stipulation unless otherwise ordered
by the Court.
     14. All papers in support of the settlement shall be filed with the Court
and served by ___.
     15. Neither the Stipulation, nor any of its terms or provisions, nor any of
the negotiations or proceedings connected with it, shall be construed as an
admission or concession by King or the Released Persons, of the truth of any of
the allegations in the Litigation, or of any liability, fault, or wrongdoing of
any kind.
     16. The Court reserves the right to adjourn the date of the Settlement
Hearing without further notice to King shareholders, and retains jurisdiction to
consider all further applications

C-4



--------------------------------------------------------------------------------



 



EXECUTION COPY
arising out of or connected with the proposed settlement. The Court may approve
the settlement, with such modifications as may be agreed to by the Settling
Parties, if appropriate, without further notice to King shareholders.
     IT IS SO ORDERED.

         
DATED:
       
 
       
 
      THE HONORABLE JOHN S. McLELLAN, III

C-5



--------------------------------------------------------------------------------



 



EXECUTION COPY

  EXHIBIT D TO
STIPULATION OF SETTLEMENT

NOTICE OF SETTLEMENT OF DERIVATIVE ACTION
NOTICE OF SETTLEMENT OF DERIVATIVE ACTION
TO: ALL HOLDERS OF THE COMMON STOCK OF KING PHARMACEUTICALS,
INC. AS OF [DATE OF SETTLEMENT]
     The purpose of this Notice is to inform you, as shareholders of King
Pharmaceuticals, Inc. (“King” or “the Company”), of the above-captioned
shareholder derivative action (the “Litigation”) pending in the Chancery Court
for Sullivan County at Bristol, Tennessee (the “Court”), and of a proposed
settlement of the Litigation (the “Settlement”) pursuant to the terms of a
Stipulation of Settlement (the “Stipulation”) entered into between certain
parties in the Litigation. This Notice also informs you of your right to
participate in a hearing to be held on [date] at [time] in Courtroom [courtroom
number] of the Sullivan County Chancery Court, 801 Anderson Street, Suite 239,
Bristol, Tennessee 37620 (the “Approval Hearing”) to consider: (a) whether the
terms and conditions of the Stipulation, including the negotiated payment of
attorneys’ fees and expenses to Plaintiffs’ Counsel, are fair, reasonable,
adequate, and in the best interests of King and its stockholders; (b) whether to
enter final judgment dismissing the Litigation with prejudice and extinguishing
and releasing any and all Released Claims as against the Released Persons (as
those terms are defined in the Stipulation); and such other matters as may
properly come before the Court.
     In the Litigation, the Plaintiffs alleged, derivatively on behalf of King,
that the Defendants, current and former officers and directors of King, breached
their fiduciary duties in violation of Tenn. Code Ann. §§47-18-301 et seq. and
48-58-403, by causing the Company to underpay rebates owed to the federal and
state governments under Medicaid and other government programs from 1998 through
2003, and in causing the Company to adopt an improper methodology for
establishing accruals for product returns reserves from 2000 through 2002, which
ultimately led the Company to restate certain financial statements. Plaintiffs
also allege that the Company’s independent auditor, PricewaterhouseCoopers, LLC
(“PwC”), aided and abetted the Defendants’ alleged breaches of fiduciary duty.
The Defendants have denied and continue to deny any wrongdoing or that they
breached their fiduciary duties or caused King to suffer any injury.
     Pursuant to the Stipulation and in consideration of the Settlement of the
Litigation, the Company has agreed to adopt certain corporate governance
measures relating to: (1) the structure of the Board of Directors, (2) the
criteria for director independence, (3) the duties of the Lead Independent
Director, (4) the duties of various committees of the Board of Directors,
(5) the function of the Internal Auditor, and (6) certain accounting policies.
The Company has also agreed that the pendency and prosecution of the shareholder
derivative litigation was a significant factor underlying its decision to adopt
numerous improvements to the Company’s corporate governance practices between
March of 2003, when the Litigation began, and July of

D-1



--------------------------------------------------------------------------------



 



EXECUTION COPY
2008, when the parties entered a tentative settlement in this Litigation. These
improvements include: (1) a staged declassification of the Board;
(2) establishment of the position of Lead Independent Director; (3) employment
of an internal auditor that reports directly to the Audit Committee; and
(4) establishing the position of Corporate Compliance Officer (“CCO”). In
addition to adopting significant corporate governance reforms, the Settlement
provides for payment of attorneys’ fees and expenses to plaintiffs’ counsel of
$13.5 million.
     Any stockholder of King who objects to any aspect of the Settlement or who
otherwise wishes to be heard may appear in person or by his attorney at the
Approval Hearing. To do so, however, an objector must, no later than fourteen
(14) days prior to the Approval Hearing, file with the Clerk of Court a written
objection setting forth the grounds for such objection and serve copies by hand
or overnight delivery to each of the following counsel:
James G. Stranch, III
BRANSTETTER, STRANCH & JENNINGS, PLLC
227 Second Avenue, North, 4th Floor
Nashville, TN 37201
S. Benjamin Rozwood
ROBBINS UMEDA & FINK, LLP
601 West Ash Street, Suite 1800
San Diego, CA 92101
Darren J. Robbins
COUGHLIN STOIA GELLER RUDMAN & ROBBINS LLP
655 West Broadway, Suite 1900
San Diego, CA 92101
John C. Millian
GIBSON, DUNN & CRUTCHER LLP
1050 Connecticut Ave., NW
Washington, D.C. 20036
     Attendance at the Approval Hearing is not necessary for the objection to be
considered by the Court; however, persons wishing to be heard orally in
opposition to the approval of the Settlement are required to indicate in their
written objection their intention to appear at the hearing.
     Dated: __________________

D-2



--------------------------------------------------------------------------------



 



EXECUTION COPY

  EXHIBIT E TO
STIPULATION OF SETTLEMENT

FORM OF FINAL JUDGMENT
     This matter came before the Court for hearing pursuant to the Order of this
Court, dated _________, on the application of the parties for approval of the
Settlement set forth in the Stipulation of Settlement dated August ___, 2008
(the “Stipulation”). The Court having considered all matters submitted to it at
the hearing and having considered all papers filed and proceedings had herein
and otherwise being fully informed in the premises and good cause appearing
therefore, the respective parties having appeared by their attorneys of record;
the Court having heard and considered evidence in support of the proposed
Settlement; the attorneys for the respective parties having been heard; an
opportunity to be heard having been given to all other persons requesting to be
heard in accordance with the Preliminary Approval Order; the Court having
determined that the notice to King Pharmaceuticals, Inc. (“King” or “the
Company”) shareholders, preliminarily certified pursuant to the aforesaid
Preliminary Approval Order, and to all others entitled to receive notice, was
adequate and sufficient for all purposes; and the entire matter of the proposed
Settlement having been heard and considered by the Court,
     IT IS HEREBY ORDERED, ADJUDGED AND DECREED that:
     1. This Judgment incorporates by reference the definitions in the
Stipulation, and all terms used herein shall have the same meanings as set forth
in the Stipulation.
     2. This Court has jurisdiction over the subject matter of this Action and
over all parties to this Action, including all shareholders of King.
     3. The Notice of Settlement of Derivative Litigation (the “Notice”) has
been given to the shareholders, pursuant to and in the manner directed by the
Preliminary Approval Order, proof of publication of the Notice to the Class was
filed with the Court, and full opportunity to

E-1



--------------------------------------------------------------------------------



 



EXECUTION COPY
be heard has been offered to all parties, shareholders, and persons in interest.
The form and manner of the Notice is hereby determined to have been the best
notice practicable under the circumstances and to have been given in full
compliance with each of the requirements of Tenn. Code Ann. § 48-17-401(c),
Tennessee Rules of Civil Procedure (“TRCP”) 23.06,due process, and any other
applicable law, and it is further determined that all shareholders and the
Company are bound by this Order and Final Judgment.
     4. Based on the record in the Action, the provisions of TRCP 23.06 have
been satisfied and the Action has been properly maintained according to the
provisions of TRCP 23.06, as this Court finds that the representative Plaintiffs
have fairly and adequately represented and protected the interests of King’s
shareholders.
     5. The Court adjudges the terms of the Settlement to be fair, reasonable,
adequate, and in the best interests of the King and its shareholders. The
parties to the Stipulation are hereby authorized and directed to comply with and
to consummate the Settlement in accordance with its terms and provisions.
     6. This Order and Final Judgment shall not constitute any evidence of or
admission by any party herein that any wrongdoing has been committed by any of
the parties to the Action and shall not be deemed to create any inference that
any liability exists there for.
     7. Upon the Effective Date, King, the Representative Plaintiffs, the
Representative Plaintiffs on behalf of King, and any other King Shareholder on
behalf of King shall be deemed to have and by operation of this Order and Final
Judgment fully, finally, and forever released, relinquished and discharged all
Released Claims against the Released Persons.
     8. Upon the Effective Date, King and each of the Released Persons shall be
deemed to have, and by operation of the Judgment shall have, fully, finally and
forever released,

E-2



--------------------------------------------------------------------------------



 



EXECUTION COPY
relinquished, and discharged each and all of the Representative Plaintiffs, and
counsel to the Representative Plaintiffs, from all claims (including Unknown
Claims) arising out of, relating to, or in connection with the institution,
prosecution, assertion, settlement, or resolution of the Action or the Released
Claims.
     9. The releases contemplated by the Stipulation extend to claims that any
person granting a release (the “Releasing Person”) does not know or suspect to
exist at the time of the release, which, if known, might have affected the
Releasing Person’s decision to enter into this release. The Releasing Person
will be deemed to relinquish, to the extent it is applicable, and to the full
extent permitted by law, the provisions, rights, and benefits of § 1542 of the
California Civil Code which provides:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
In addition, the Releasing Person will be deemed to relinquish, to the extent
they are applicable, and to the full extent permitted by law, the provisions,
rights, and benefits of any law of any state or territory of the United States,
federal law, or principle of common law, which is similar, comparable, or
equivalent to § 1542 of the California Civil Code.
     10. The Action is dismissed with prejudice, subject only to compliance by
the parties with the terms of the Stipulation and this Order, and the Clerk of
the Court is directed to enter and docket this Order and Final Judgment.
Plaintiffs, King, all shareholders of King, their representative affiliates, and
anyone claiming through or for the benefit of any of them are permanently
enjoined from asserting, commencing, prosecuting, assisting, instigating, or in
any way participating in the commencement or prosecution of any action or other
proceeding, in any

E-3



--------------------------------------------------------------------------------



 



EXECUTION COPY
forum, asserting against any of the Released Persons any Settled Claims, either
directly, representatively, derivatively, or in any other capacity.
     11. Plaintiffs’ Counsel are awarded attorneys’ fees and reimbursement of
expenses incurred in connection with the Action in the total amount of
$13,500,000.00, plus Net Escrow Account Interest on that amount (the “Fee and
Expense Award”), which sum the Court finds to be fair and reasonable.
     12. The Fee and Expense Award shall be paid by the Escrow Agent to
Plaintiffs’ Counsel, as instructed by James Stranch of Branstetter, Stranch &
Jennings, PLC, within (5) business days from the date of this Judgment. In the
event that the Settlement is not ultimately consummated, or in the event the Fee
and Expense Award is reduced or disallowed in whole or in part on or after
appeal, the Fee and Expense Award paid to Plaintiffs’ Counsel from the Escrow
Fund (or if applicable the amount by which the Fee and Expense Award previously
paid to Plaintiffs’ Counsel exceeds the amount ultimately approved and awarded),
shall together with interest or other earnings on that amount (or if applicable,
excess amount) shall be repaid to King or such other entities as King may
designate within (a) five business days after written notification of such event
is sent by counsel for King, or (b) five business days after receipt of specific
payment instructions from King or its counsel, whichever date is later.
     13. The Court finds that during the course of the Action, the parties and
their counsel at all times complied with TRCP 11.
     14. In the event that the Settlement does not become effective in
accordance with the terms of the Stipulation, then this Order and Final Judgment
shall be rendered null and void to the extent provided by and in accordance with
the Stipulation and shall be vacated and, in such

E-4



--------------------------------------------------------------------------------



 



EXECUTION COPY
event, all orders entered and releases delivered in connection herewith shall be
null and void to the extent provided by and in accordance with the Stipulation.
     15. Without affecting the finality of this Order and Final Judgment in any
way, this Court hereby retains continuing jurisdiction over: (a) implementation
of this settlement; and (b) all parties thereto and all Class Members thereto
for the purpose of construing, enforcing and administering the Stipulation.
     16. There is no just reason for delay in the entry of this Order and Final
Judgment and immediate entry by the Clerk of the Court is expressly directed
pursuant to TRCP 54.02.
     IT IS SO ORDERED.

         
DATED:
       
 
       
 
      THE HONORABLE JOHN S. McLELLAN, III

E-5